J-S55030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.G.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.B.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 905 WDA 2019

                  Appeal from the Order Entered May 30, 2019
       In the Court of Common Pleas of Indiana County Orphans' Court at
                              No(s): 32-19-0092


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED DECEMBER 10, 2019

        J.B. (“Father”) appeals from the decree entered on May 30, 2019, which

terminated his parental rights as to his one-year-old daughter, A.G. (“Child”).

Father’s counsel has filed an Anders1 brief and a motion to withdraw as

counsel. Upon review, we grant counsel’s motion to withdraw and affirm the

decree.

        Child was born in July 2018, and was approximately 11 months old at

the time of the termination hearing. N.T., 5/30/19, at 7. The day after her

birth, Child’s natural mother signed a voluntary placement agreement with

Indiana County Children and Youth Services (“CYS”) and CYS immediately
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S55030-19



placed Child in a pre-adoptive foster home.2 Id. at 7, 14. Child was

adjudicated dependent in August 2018. Trial Court Opinion, filed 7/11/19

(“TCO”), at 2. Father took a paternity test approximately six weeks after

Child’s birth that confirmed that he is Child’s biological father. Id. at 6; N.T.,

5/30/19, at 7. Child has remained in the same pre-adoptive home since

leaving the hospital after her birth. N.T., 5/30/19, at 14.

        CYS filed a petition for involuntary termination in March 2019. The court

held a hearing on the petition in May 2019, but Father failed to appear. Id. at

4. The only witness to testify at the termination hearing was the CYS

caseworker assigned to Child’s case, Rachel Pommer. She testified that

Father’s goals were to undergo mental health and drug and alcohol

evaluations, complete        a parenting       assessment,   take   a sex offender

assessment, maintain contact with CYS, and visit with Child. Id. at 10. Ms.

Pommer testified that other than being in the same room as Child during the

paternity test, Father has never met Child. Id. at 11. She also said that Father

has never visited Child and would not recognize her if they were both walking

down the same street. Id. at 11, 18.

        Ms. Pommer additionally stated that from the onset of the case, Father

did not want CYS to consider him as a placement option for Child; rather, he

asked them to consider his niece. Id. at 8. Further, Ms. Pommer said that

Father is extremely argumentative and uncooperative with CYS. Id. at 9-10.

____________________________________________


2   Child’s mother consented to termination of her parental rights in April 2019.

                                           -2-
J-S55030-19



She testified that Father has refused to comply with his goals, having stated

in response to questions about his drug and alcohol assessment, “[Y]ou ain’t

got nothing on me, honey,” and, “[G]o to hell.” Id. at 12. She said Father has

never parented Child and never completed any of his goals. Id. at 10-11, 18.

      Ms. Pommer also testified that Child has a strong bond to her foster

parents, with whom she has lived since her birth. Id. at 14-15. Ms. Pommer

opined that there would be no negative effect on Child if the court terminated

Father’s parental rights, and that it was in Child’s best interest for the court

to do so and for Child’s foster parents to adopt her. Id. at 15-16. Child’s

Guardian ad litem likewise stated on the record that it would be in Child’s best

interest to terminate Father’s parental rights. Id. at 19.

      At the end of the hearing, the trial court granted the termination

petition. Id. at 20-21. This timely appeal followed.

      Counsel’s Anders brief identifies three issues:

         1. Did the lower court commit an abuse of discretion or
            error of law when it denied Father’s counsel’s oral motion
            for continuance?

         2. Did the lower court commit an abuse of discretion or
            error of law when it concluded that the agency
            established grounds for termination pursuant to 23
            Pa.C.S.A. [§] 2511(a)(1), (2), and (5)?

         3. Did the lower court commit an abuse of discretion or
            error of law when it failed to acknowledge Father’s
            constitutional argument?

Anders Brief at 5 (unnecessary capitalization omitted).




                                     -3-
J-S55030-19



      Before reviewing the merits of this appeal, we must first determine

whether counsel has satisfied the necessary requirements for withdrawing as

counsel. See Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super.

2007) (en banc) (stating that “[w]hen faced with a purported Anders brief,

this Court may not review the merits of any possible underlying issues without

first examining counsel’s request to withdraw”). In order to withdraw pursuant

to Anders, counsel must: 1) petition the court for leave to withdraw stating

that, after a conscientious examination of the record, counsel has determined

that the appeal would be frivolous; 2) furnish a copy of the brief to the client;

and 3) advise the client that he or she has the right to retain other counsel or

proceed pro se. Commonwealth v. Cartrette, 83 A.3d 1030, 1032

(Pa.Super. 2013) (en banc).

      Further, in the Anders brief, counsel seeking to withdraw must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that
         the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel

meets all of the above obligations, “it then becomes the responsibility of the

reviewing court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly


                                      -4-
J-S55030-19



frivolous.” Id. at 355, n.5 (quoting Commonwealth v. McClendon, 434 A.2d
1185, 1187 (Pa. 1981)).

      Instantly, we find that counsel has complied with all of the above

technical requirements. In her Anders brief, counsel has provided a summary

of the procedural and factual history of the case with citations to the record.

Further, counsel’s brief identifies three issues that could arguably support the

appeal, as well as counsel’s assessment of why the appeal is frivolous, with

citations to the record. Additionally, counsel served Father with a copy of the

Anders brief and advised him of his right to proceed pro se or to retain a

private attorney to raise any additional points he deemed worthy of this

Court’s review. Motion to Withdraw, 7/29/19, at ¶ 8. Father has not responded

to counsel’s motion to withdraw. As counsel has met the technical

requirements of Anders and Santiago, we will proceed to the issues counsel

has identified.

      The first issue presented in counsel’s Anders brief is whether the trial

court committed an abuse of discretion or error of law when it denied counsel’s

oral motion for a continuance. Anders Br. at 5. At the outset of the

termination hearing, Father’s counsel requested a continuance due to Father’s

absence from the hearing. N.T., 5/30/19, at 4. Father’s counsel stated that

she had discussed the hearing with Father “last week and he even referenced

the day, the 30th, he would be here.” Id. Additionally, Ms. Pommer, the CYS

caseworker, testified that she sent Father notice of the hearing by certified

mail. Id. at 16. She stated that she had a telephone conversation with Father

                                     -5-
J-S55030-19



in which Father acknowledged receiving the certified mail. Id. Ms. Pommer

also sent Father a text message to confirm the hearing’s date and time and

Father responded that he would be present for the hearing. Id.

      We reverse the trial court’s denial of a continuance only for an abuse of

discretion. In the Interest of D.F., 165 A.3d 960, 965 (Pa.Super. 2017),

appeal denied, 170 A.3d 991 (Pa. 2017). “An abuse of discretion is more than

just an error in judgment and, on appeal, the trial court will not be found to

have abused its discretion unless the record discloses that the judgment

exercised was manifestly unreasonable, or the results of partiality, prejudice,

bias, or ill-will.” In re J.K., 825 A.2d 1277, 1280 (Pa.Super. 2003) (quoting

Corrado v. Thomas Jefferson Univ. Hosp., 790 A.2d 1022, 1035

(Pa.Super. 2001)).

      Importantly, while a parent must receive notice of a termination

hearing, a parent’s presence is not required for the termination to proceed.

In the Interest of D.F., 165 A.3d at 965.

         Once a court is satisfied that a parent has received notice of
         the hearing, it is then entirely within the trial court’s
         discretion to make a ruling on the continuance request
         based on the evidence before it. As in all matters involving
         parental rights, the best interests of the child are
         paramount. Accordingly, the exercise of the trial court’s
         discretion includes balancing the evidence submitted in
         support of the request against other relevant factors, such
         as a parent’s response and participation, or lack thereof, in
         prior proceedings and appointments important to the
         welfare of the child. Most importantly, the trial court is in
         the best position to factor in the impact that further delay
         will have on the child’s well-being.



                                     -6-
J-S55030-19



Id.

      Here, counsel based the motion for a continuance solely on the fact that

Father had failed to appear at the hearing; she did not claim that he did not

receive notice. Indeed, it was undisputed that Father had notice of the

hearing. As Father had notice of the hearing and his presence was unnecessary

for the hearing to proceed, id., we will not disturb the trial court’s denial of

the continuance request.

      The next issue noted in counsel’s Anders brief relates to the sufficiency

of the evidence to terminate Father’s parental rights pursuant to 23 Pa. C.S.A.

§ 2511(a)(1), (2), and (5). Anders Br. at 5. We review an order involuntarily

terminating parental rights for an abuse of discretion. In re G.M.S., 193 A.3d
395, 399 (Pa.Super. 2018) (citation omitted). In termination cases, we

“accept the findings of fact and credibility determinations of the trial court if

they are supported by the record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013)

(quoting In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual

findings have support in the record, we then determine if the trial court

committed an error of law or abuse of discretion.” In re Adoption of K.C.,

199 A.3d 470, 473 (Pa.Super. 2018). We will reverse a termination order “only

upon demonstration of manifest unreasonableness, partiality, prejudice, bias,

or ill-will.” In re Adoption of S.P., 47 A.3d at 826.

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence means

                                      -7-
J-S55030-19



evidence “that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

the precise facts in issue.” Id. (internal quotation marks and citation omitted

in original).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under this

provision, the trial court must engage in a bifurcated analysis prior to

terminating parental rights:

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of his or her parental rights does the court
          engage in the second part of the analysis pursuant to
          Section 2511(b): determination of the needs and welfare of
          the child under the standard of best interests of the child.
          One major aspect of the needs and welfare analysis
          concerns the nature and status of the emotional bond
          between parent and child, with close attention paid to the
          effect on the child of permanently severing any such bond.

Id. (citations omitted). In order to affirm the termination of parental rights,

this Court need only affirm the trial court’s decision as to any one subsection

of Section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).

      Here, the trial court found termination proper pursuant to subsections

2511(a)(1), (2), and (5), as well as under Section 2511(b). As only one basis

for termination under Section 2511(a) is necessary, we will focus our attention


                                       -8-
J-S55030-19



on the trial court’s termination of Father’s parental rights pursuant to

subsection 2511(a)(1). That subsection permits termination if “[t]he parent

by conduct continuing for a period of at least six months immediately

preceding the filing of the petition either has evidenced a settled purpose of

relinquishing parental claim to a child or has refused or failed to perform

parental duties.” 23 Pa.C.S.A. § 2511(a)(1). Since CYS filed the petition in

this case on March 1, 2019, the relevant six-month period began on

September 1, 2018. The trial court found as a fact that Father made absolutely

no efforts to perform any parental duties since before that date, i.e., since he

was identified as Child’s biological father in August 2018.

      Upon review, we find that the record clearly and convincingly supports

the findings of the trial court, and indeed, no evidence of record contradicted

those findings. At the termination hearing, the CYS caseworker testified that

Father has never met or visited with Child with the exception of one time when

they were in the same room for the paternity test. N.T., 5/30/19, at 11. Father

also refused to begin any court-ordered services. Id. at 10-12. It is thus

abundantly apparent from the record that Father has not attempted to

perform parental duties or work toward reunification with Child. Any

sufficiency challenge under Section 2511(a) would be frivolous.

      Although counsel has not identified it as a potential issue, we also

address the second part of the analysis, pursuant to Section 2511(b). Section

2511(b) provides:




                                     -9-
J-S55030-19


         The court in terminating the rights of a parent shall give
         primary consideration to the developmental, physical and
         emotional needs and welfare of the child. The rights of a
         parent shall not be terminated solely on the basis of
         environmental factors such as inadequate housing,
         furnishings, income, clothing and medical care if found to be
         beyond the control of the parent. With respect to any
         petition filed pursuant to subsection (a)(1), (6) or (8), the
         court shall not consider any efforts by the parent to remedy
         the conditions described therein which are first initiated
         subsequent to the giving of notice of the filing of the
         petition.

23 Pa.C.S.A. § 2511(b).

      The focus under Section 2511(b) is not on the parent, but on the child.

In re Adoption of R.J.S., 901 A.2d 502, 508 (Pa.Super. 2006). Section

2511(b) requires the trial court to determine “whether termination of parental

rights would best serve the developmental, physical and emotional needs and

welfare of the child[.]” In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.Super.

2005). This inquiry involves assessment of “[i]ntangibles such as love,

comfort, security, and stability . . . .” Id. at 1287. The court must also examine

the parent-child bond, “with utmost attention to the effect on the child of

permanently severing that bond.” Id. However, the “mere existence of an

emotional bond does not preclude the termination of parental rights.” In re

N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011). Rather, the trial court must

consider whether severing the bond “would destroy an existing, necessary and

beneficial relationship.” Id. (citation and internal quotation marks omitted).

The court must also examine any pre-adoptive home and any bond between

the child and the foster parents. In re T.S.M., 71 A.3d 251, 268 (Pa. 2013).


                                     - 10 -
J-S55030-19



      Here, the trial court found that terminating Father’s parental rights was

in the best interest of Child and would best serve the developmental, physical,

and emotional needs and welfare of Child. TCO at 6. The court explained that

Father had no bond with Child since he has never met Child except for one

time. Id. In contrast, the court found that Child is strongly bonded to her

foster parents with whom she has lived since birth. Id.

      The record supports these findings, and no evidence of record

contradicts them. It was undisputed that Father has had no contact with Child

since he was identified as Child’s biological father when Child was

approximately six weeks old; Child has lived continuously in the same pre-

adoptive home since birth; and she has a “strong bond” with her foster

parents. N.T., 5/30/19, at 14-15. Any sufficiency challenge under either prong

of the termination inquiry would thus lack a basis in the record.

      The last issue presented in counsel’s Anders brief is whether the trial

court committed an abuse of discretion or error of law when it failed to

acknowledge Father’s constitutional argument. Anders Br. at 5. At the

termination hearing, Father’s counsel stated that Father did not want his

parental rights terminated and “believes that it’s a violation of his

constitutional rights for these services [from CYS] to have been required of

him before he is allowed to have custody of his child.” N.T., 5/30/19, at 19.

      It is well settled that “[a] parent cannot protect his parental rights by

merely stating that he does not wish to have his rights terminated.” In re

B.,N.M., 856 A.2d 847, 856 (Pa.Super. 2004). “[A] parent’s basic

                                    - 11 -
J-S55030-19



constitutional right to the custody and rearing of his or her child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” Id. A parental obligation is a positive duty that

requires affirmative performance and “cannot be met by a merely passive

interest in the development of the child.” In re C.M.S., 832 A.2d 457, 462

(Pa.Super. 2003) (citation omitted).

      Here, Father has not made any affirmative efforts to maintain the

parent-child relationship. Further, Father’s argument that it was “a violation

of his constitutional rights for these services [from CYS] to have been

required of him before he is allowed to have custody of his child” is

unavailing because Father did not even desire to have custody of the Child.

Rather, after paternity for Child was established, Father immediately informed

CYS that he did not want to be a placement option for Child and asked them

to place Child with his niece. N.T., 5/30/19, at 7-8. Accordingly, this

constitutional claim is frivolous.

      In sum, we find that the issues raised in counsel’s Anders brief are

wholly frivolous. Further, after an independent review of the record, we

conclude that no other, non-frivolous issue exists. Therefore, we grant

counsel’s motion to withdraw. Having determined that the appeal is wholly

frivolous, we affirm the decree terminating Father’s parental rights.

      Motion to withdraw as counsel granted. Decree affirmed.




                                      - 12 -
J-S55030-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2019




                          - 13 -